178 S.W.3d 593 (2005)
Steven DITTMAIER, Plaintiff/Appellant,
v.
Earlene HEMPHILL, Defendant/Respondent.
No. ED 84804.
Missouri Court of Appeals, Eastern District, Division One.
September 13, 2005.
Motion for Rehearing and/or Transfer Denied October 25, 2005.
Application for Transfer Denied December 20, 2005.
*594 Cervantes & Associates, Leonard P. Cervantes, Jennifer Suttmoeller, St. Louis, MO, for appellant.
Crystal Y. Smith, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 25, 2005.

ORDER
PER CURIAM.
Steven Dittmaier (Dittmaier) appeals from the trial court's judgment, entered in accordance with a jury verdict in favor of Earlene Hemphill (Hemphill) on Dittmaier's claim for negligence per se premises liability. Dittmaier claims the trial court erred in its giving of two jury instructions.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. Judgment affirmed in accordance with 84.16(b).